Citation Nr: 1503082	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-47 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 20, 2008, for service connection for a traumatic brain injury (TBI).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran (who is the appellant) performed active service in the United States Marine Corps from January 2003 to July 2003, to include service in Kuwait and Iraq from March 2003 to May 2003.  He was awarded the Combat Action Ribbon and Iraq Campaign Medal with 2 bronze campaign stars.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was remanded by the Board in March 2010.  

A Travel Board hearing was held before the undersigned Veterans Law Judge in November 2014.  A transcript of said hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1. The Veteran submitted a claim for entitlement to service connection for PTSD on August 31, 2007.  

2. During VA PTSD examination in November 2007, the Veteran reported nightmares, sleep problems, and irritability, symptoms which may overlap with those for TBI.  

3.  The Veteran credible testimony indicates that at the time of the August 2007 claim, he was seeking service connection for symptoms which have been attributed to both TBI and PTSD

3.  A December 2007 Rating Decision granted service connection for PTSD, effective August 31, 2007.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an earlier effective date of August 31, 2007, but no earlier, for service connection for a TBI, are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.   38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   As discussed below, the resolution of the appeal for an earlier effective date is premised upon the law as applied to the undisputed facts regarding the date of receipt of the claim and the date entitlement arose.  

Because the Board is granting an earlier effective date for service connection for a TBI (and the decision constitutes a full grant of the benefits sought on appeal), no earlier effective dates are legally possible.  Hence, no further discussion regarding VCAA notice or assistance duties is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II. Analysis-Claim for Earlier Effective Date for Service Connection for TBI

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400 (2014). 

The Veteran's service treatment records (STRs) show that in June 2003, he reported for treatment for possible back sprain, stating that since March of that year he had been involved in a couple of motor vehicle accidents (MVAs) in Iraq.  

In August 2007, the Veteran filed his initial application for VA disability compensation.  Upon said application, he claimed multiple disabilities, including PTSD and shrapnel wounds to the right and left shoulder, as well as a low back condition.  

In an October 2007 VA TBI screening addendum to a nursing intake note earlier that month, the Veteran reported that during his deployment in Iraq, he was in a vehicular accident following a blast or explosion due to an IED (improvised explosive device).  He also reported symptoms of irritability, headaches, and sleep problems which began or became worse at the time of the explosive incident.  During initial evaluation for PTSD in November 2007, the Veteran reported various symptomatology, to include irritability, sleep problems, and nightmares.  In a December 2007 Rating Decision, the RO granted service connection for PTSD as well as for multiple keloid scars of the bilateral shoulders (claimed as shrapnel wounds of the right arm and left shoulder), each disability effective August 31, 2007 (the date of receipt of the Veteran's VA disability application).  

In April 2008, the Veteran stated that since filing for PTSD he had been treated for post-concussion syndrome, and that he had difficulties falling asleep as well as nightmares and dreams related to Iraq.  In his June 2008 claim for TBI, he stated that the condition began during his Iraqi service in 2003 and had gotten progressively worse.  

In a September 2008 Rating Decision, the RO denied service connection for TBI.  The Veteran requested service connection for post-concussion syndrome in November 2008, claiming that he was injured in Iraq in April 2003 and was diagnosed with TBI at the Bay Pines VA Medical Center (VAMC).  He was afforded a VA TBI examination that month.  The Veteran reported involvement in five motor vehicle accidents while in service and of being subjected to multiple blasts with concussive waves while in Iraq.  The Veteran reported headaches with concurrent photophobia and light episodes as well as dizziness, sensitivity to noise, loss of appetite, feeling depressed or sad, fatigue, and irritability.  The examiner opined that the Veteran's TBI was due to or as a result of his reported in-service head trauma.  The rationale provided was that there was medical documentation to support a diagnosis of TBI and post-concussive syndrome.  

In the January 2009 Rating Decision on appeal, the RO granted service connection for TBI, and assigned a 10 percent rating effective June 20, 2008 (the date of the Veteran's claim), and a 40 percent rating effective October 2008.  The RO found that due to his receipt of the Combat Action Ribbon, "a TBI type injury is conceded."  

In his June 2009 Notice of Disagreement, the Veteran contended that an effective date for the award of service connection for TBI should be August 31, 2007, because VA had conceded TBI based upon the award of the Combat Action Ribbon, and because the effective date for his PTSD and shrapnel wounds was August 31, 2007.  In that same month, the RO sent the Veteran a letter advising him that because he did not file a timely NOD disagreeing with the effective date or allege a clear and unmistakable error (CUE) regarding the effective date, his claim for an earlier effective date was considered "freestanding" pursuant to Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Following the submission of a claim by the Veteran that he was requesting an earlier effective date for his TBI due to CUE in July 2009, the RO denied an earlier effective date for service connection for TBI on the basis of CUE in an August 2009 Rating Decision.  

In March 2010, the Board determined that the Veteran's June 2009 statement requesting an earlier effective date for TBI constituted a timely NOD to the January 2009 Rating Decision, and remanded the Veteran's claim for entitlement to an earlier effective date for service connection for TBI in order that a Statement of the Case (SOC) be prepared.  Following the issuance of the SOC, the Veteran stated in his VA Form 9 substantive appeal that he was unaware that TBI was a separate claim that he would need to file apart from his claim for PTSD.  He reported that in October 2007 he was advised by a neurologist at the Bay Pines VAMC that he needed to file a claim for TBI, and that symptoms of TBI and PTSD were closely related.  He contended that that he was suffering from the symptoms of the traumatic brain injury at the time he initially filed for service connection for PTSD.  The Veteran concluded that, had he known that TBI was a separate condition from PTSD, he would have filed the claim for service connection for TBI in August 2007, when he filed his claim for PTSD.  

During his November 2014 Travel Board hearing, the Veteran testified that immediately after his return from service, he experienced neck pain, irritability, sensitivity to light and sounds, lack of sleep, and headaches.  He testified that he had all of the symptom since service.  He indicated that based on his description of his symptoms, the service organization representative thought the symptoms described showed PTSD and advised the Veteran to file a PTSD claim.  The Veteran indicated that if the representative had known those symptoms were also related to TBI, then the representative would have included TBI as part of the claim.  The Veteran  The Veteran also testified that his neurologist at the Bay Pines VAMC told him that TBI and PTSD share common symptomatology.  He also indicated that during his initial treatment for his symptoms, there was testing being done related to TBI.  

Considering the facts of the case in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that August 31, 2007, the date of submission of the Veteran's claim for PTSD, is the proper effective date for the award of service connection for TBI.  

The Board finds credible the Veteran's testimony that when he sought assistance with his initial filing of his claim, he related symptoms that were later clarified to be both related to PTSD and TBI.  While the representative assisting with filing the claim concluded that the claim was one for PTSD, the Veteran clearly was seeking service connection for any and all disabilities related to the symptoms he described at the time of his initial claim.  

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  The Veteran is not a medical professional, and cannot be charged with the requisite knowledge of ascribing symptomatology to PTSD versus a TBI.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Thus, the Veteran's initial claim for disability manifested by symptoms that were characterized as PTSD also encompassed TBI, as record shows that the Veteran received treatment for PTSD and TBI concurrently and the weight of the credible and probative evidence indicates that the symptoms of both disabilities overlap and are common to each other.  Therefore and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's initial claim for service connection for a PTSD encompassed a claim for TBI.  For these reasons, an effective date of August 31, 2007, for the grant of service connection for TBI, is warranted.    

	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of August 31, 2007, for the grant of service connection for a TBI, is granted.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


